Citation Nr: 0428179	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-12 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for depressive disorder, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from September 1984 to March 
1985 and from May 1990 to November 1998.

This appeal arises from a December 2001 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans' Affairs which continued a 30 percent 
evaluation for service connected depressive disorder.

In June 2004, the veteran testified in a videoconference 
hearing before the undersigned Veterans' Law Judge.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  In a videoconference 
hearing dated June 2004, the veteran reported that he has 
been treated with medication and monthly counseling sessions 
at the New Orleans VA Medical Center for several years.  
However, the most recent VA treatment records in the claims 
file are from December 2003.  The veteran may have more 
recent treatment records relevant to his claim.  Therefore, 
these records should be obtained, if available.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In addition, the veteran testified that his disability has 
worsened in the past couple of years.  He related that his 
medication had been increased or changed repeatedly.  
Furthermore, he testified that he was experiencing symptoms 
including hallucinations, suicidal and homicidal ideations, 
violent episodes, and manic periods.  He had missed so much 
work that he had exhausted all but seven days of sick leave.  
In the veteran's most recent VA examination dated July 2001, 
he reported that he was able to work most of the year without 
difficulty and the examiner did not discuss hallucinations or 
suicidal and homicidal ideations.  The Board finds that the 
veteran should undergo another VA examination to determine 
the current severity of his disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
New Orleans, Louisiana and request any 
records of the veteran's treatment for 
psychiatric disability from December 
2003 through the present.  All records 
obtained should be associated with the 
claims folder.  

2.  Thereafter, the RO should also 
schedule the veteran for a VA 
psychiatric examination in order to 
determine the severity of his service-
connected depressive disorder.  The 
examiner should specifically comment on 
any symptoms associated with the 
veteran's service connected depressive 
disorder and the degree to which the 
disability impacts his social and 
occupational function.  The claims 
folder and a copy of this remand must 
be made available to the examiner prior 
to the examination for review.  Such 
review should be indicated on the 
examination report.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



